

 S971 ENR: Medicare Independence at Home Medical Practice Demonstration Improvement Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 971IN THE SENATE OF THE UNITED STATESAN ACTTo amend title XVIII of the Social Security Act to provide for an increase in the limit on the
			 length of an agreement under the Medicare independence at home medical
 practice demonstration program.1.Short titleThis Act may be cited as the Medicare Independence at Home Medical Practice Demonstration Improvement Act of 2015.2.Increase in the limit on the length of an agreement under the Medicare independence at home medical
 practice demonstration programSection 1866E(e)(1) of the Social Security Act (42 U.S.C. 1395cc–5(e)(1)) is amended by striking 3-year and inserting 5-year.Speaker of the House of RepresentativesVice President of the United States and President of the Senate